DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the Amendments/Response filed on 11/30/2022. Claims 1, 7 and 8 been amended. No additional claims have been added. Claim 6 has been cancelled. Claims 1-5 and 7-9 are currently pending and have been examined. 
Drawings
The drawings were received on 11/30/2022.  These drawings, a replacement sheet 1 with updated fig. 5 and fig. 6, are acceptable.
Response to Amendments
The examiner fully acknowledges the amendments to claims 1, 7 and 8 filed on 11/30/2022.
The replacement sheet has been accepted, thus the drawing objections set forth in the previous office action are withdrawn. 
The applicant’s amendments to claim 1 are sufficient to overcome the rejection of claims, based upon the U.S.C. 35 102 rejection of claim 1 being anticipated by Gringer et al. (US PG Pub No. 20190054599). 
However, the applicant’s amendments to claim 1 are not considered sufficient to overcome the rejection of claims, based upon the U.S.C. 35 103 rejection of claim 1 as being unpatentable over Gringer et al. (US PG Pub No. 20190054599) in view of Bober (US Pub No. 20150143956). 



Response to Arguments
The applicant’s arguments, see pages 6-7, filed 11/30/2022, have been fully considered. 
 With respect to the drawing objection, applicants arguments that the updated replacement sheet addresses the concerns of the previous action are fully considered and are persuasive. The replacement sheet addresses the concerns and as such the drawing objections of the previous office action are withdrawn. 
The applicant’s arguments with respect to the rejection of claim 1, based upon the U.S.C. 35 102 rejection of claim 1 being anticipated by Gringer et al (US PG Pub No. 20190054599) is no longer sustainable as result of the amended claim 1 have been fully considered and are persuasive. Therefore, the 102 rejection from the previous office action has been withdrawn.
	The applicant’s remarks regarding the 35 USC 103 rejection of claim 4 being unpatentable over Gringer as being mislabeled is accurate. The applicant was correct in believing the rejection was applied to claim 5 as the subject matter addressed was recited in claim 5. 
The applicant’s arguments with respect to the rejection of claims 6-9 have been fully considered and are found unpersuasive. As claim 6 was amended to be included in the present claim 1, the present claim 1 is considered unpatentable over Gringer in view of Bober. 
The applicant has argued that a prying tool is not disclosed by Gringer in view of Bober. First, the applicant asserts that the Philips head is a driving tool and not a prying tool. While it is acknowledged that a bit is typically used as driving tool, it would also be considered by someone of ordinary skill in the art as capable of being used as a prying too. By having a pointed end, followed by a gradient transition towards the main body, a screwdriver or bit head has the structure to be inserted into a small gap, and used to pry two surfaces away from each other. Again, while not the intended use, a screwdriver tip can be used for prying. Further, Gringer teaches the bit is replaceable, “a receptor 68 that has slots 70, 71 which extends therein to allow for elastic deformation to receive the screwdriver bit 18 and releasably secure the screwdriver bit therein and an elastically deformable plate 72 to which the button 22 is affixed and that is spaced from the first sidewall 64 and extends between the receptor 68 and the second sidewall 66. The receptor 68 can be, for example, hexagonal in shape.” 
Further, Bober teaches a bit as being for the opening of a container lid, and can be received within an adapter. Per paragraph [0026]: “Referring now to FIG. 12, the tool 36 is shown in combination with an adaptor 38 for receiving the proximal end 26 of the tool 36. The adaptor 38 comprises a proximal shaft 37 and a distal grip (not shown).” 
Per paragraphs [0028-0029]: “Referring now to FIGS. 13 and 14, a portion of a container 40 and a portion of a lid 42 of the container are shown with the tool 20 in position for opening the container 40 by removing the lid 42. In use, the curved tip 28 of the tool 20 terminating in a substantially sharp edge enables the tool to comprise means for removing the lid 42, such as a lid from a paint can. The tip 28 is configured to slip between the lip 50 of the lid 42 and the rim 43 of the container. The lid 42 is removed from the paint can 40 by inserting the edge of the tip 28 of the tool 20 into the gap between the lip 50 and the rim 43. The user can grasp the grip in the same manner as the handle of a conventional tool… the tool 20 is used as a lever and the rim 43 of the container as a fulcrum to impart a generally upward force on the lip 50 of the lid 42. The user holds the grip and exerts downward pressure radially of the container on the adaptor 38 and connected tool 20 to apply leverage force and thereby to enlarge the gap between the lid 42 and the rim 43 of the container 40.
As for the argument against using the bit taught by Bober as a replacement, it has been fully considered but found unpersuasive. As Gringer describes a knife and tool combination with a replaceable bit, one of ordinary skill in the art would consider having bits available depending upon the task at hand. As such, replacing a Philips head with a flat head bit, or curved depending upon the task being completed in the moment would improve efficiency and be advantageous to the worker. The rejection in view of Gringer and Bober is maintained.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Gringer et al. (US PG Pub No. 20190054599) in view of Bober (US PG Pub No. 20150143956). 

In regards to claim 1, Gringer discloses
A combination tool assembly for scraping paint and opening a paint can, said assembly comprising: 
a putty knife (knife 10, fig. 1-6) having a handle (handle 14, fig. 1-5) and a blade (blade 12, fig. 1-7, 9, 10) being integrated into said handle (handle 14, fig. 1-5) wherein said handle (handle 14, fig. 1-5) is configured to be gripped by a user thereby facilitating said blade (blade 12, fig. 1-7, 9, 10) to be manipulated for assisting with painting work; 
an opening tool (screwdriver bit 18, fig. 1, 2, and 7) being slidably integrated into said handle (handle 14, fig. 1-5), said opening tool (screwdriver bit 18, fig. 1, 2, and 7) being positionable in an extended position (paragraph [0032]: A button or switch 22 is slideably fixed to the handle 14 and configured to aid in extending the screwdriver bit 18 beyond the opening 20 in the handle 14 as shown in FIGS. 1 and 2)  wherein said opening tool (screwdriver bit 18, fig. 1, 2, and 7) is configured to pry a lid on a can, said opening tool (screwdriver bit 18, fig. 1, 2, and 7) being positionable in a retracted position for storage (paragraph [0032]: retracting the screwdriver bit 18 into the opening 20 in the handle 14 from an extended position as shown in FIGS. 3, 4 and 6. As shown in FIG. 6, in a retracted state, the screwdriver bit 18 is arranged within and spaced from an end of the handle 14), 
wherein said opening tool (screwdriver bit 18, fig. 1, 2, and 7) has a first end and a second end, said opening tool (screwdriver bit 18, fig. 1, 2, and 7) being elongated between said first end and said second end, said opening tool (screwdriver bit 18, fig. 1, 2, and 7);

    PNG
    media_image1.png
    335
    710
    media_image1.png
    Greyscale

a button (see at least button/switch 22, holder 60, side wall 66, rib 62, fig. 7) being coupled to said opening tool (screwdriver bit 18, fig. 1, 2, and 7) wherein said button (see at least button/switch 22, holder 60, side wall 66, rib 62, fig. 7) is configured to be manipulated by a user for positioning said opening tool (screwdriver bit 18, fig. 1, 2, and 7) between said extended position and said retracted position (paragraph [0032]).

    PNG
    media_image2.png
    403
    489
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    375
    491
    media_image3.png
    Greyscale


Gringer fails to disclose that the opening tool is “being curved adjacent to said first end to define a grip adjacent to said first end wherein said grip is configured to be positioned beneath a lip of the lid for prying the lip upwardly”. However, Bober teaches “[0005]: A tool is described for removing a lid from a container. The tool comprises a rigid elongated body member having a first end, a second end, and a longitudinal axis, the first end of the body member having an irregular perimeter. A flange has a proximal end and a distal end, the proximal end of the flange being attached to the second end of the body member at a predetermined angle with respect to the longitudinal axis of the body member. A curved tip is formed at the distal end of the flange, the curved tip terminating in a free distal edge.”

    PNG
    media_image4.png
    346
    544
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    576
    614
    media_image5.png
    Greyscale

Gringer and Bober are considered to be analogous to the claimed invention because they are in the same field of hand tools. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gringer to incorporate the teachings of Bober and employ a bit with a curved end (30) for removing a lid of a container (paragraph [0022]).  The tip of the tool is adapted to engage the lid of the container for repeatedly applying leverage force to the lid for prying the lid from the container (paragraph [0005]), giving the user a mechanical advantage to assist in lids that are difficult to open.

In regards to claim 2, Gringer as modified discloses
The assembly according to claim 1, wherein said blade (blade 12, fig. 1-7, 9, 10) has a front edge, a back edge, a first lateral edge, a second lateral edge, an upper surface and a lower surface (see annotated fig. 9 and 10), 

    PNG
    media_image6.png
    623
    946
    media_image6.png
    Greyscale

said blade (blade 12, fig. 1-7, 9, 10) being elongated between said front edge and said back edge, each of said first lateral edge and said second lateral edge having a first portion extending from said back edge toward said front edge, each of said first lateral edge and said second lateral edge having a second portion extending between said first portion and said front edge, said second portion of each of said first lateral edge and said second lateral edge curving outwardly between said first portion and said front edge such that said front edge has a length being greater than the length of said back edge (see annotated fig. 9 and 10).

    PNG
    media_image7.png
    642
    1029
    media_image7.png
    Greyscale

In regards to claim 3, Gringer as modified discloses
The assembly according to claim 2, wherein said handle (handle 14, fig. 1-5) comprises a first panel (first handle portion 38, fig. 7) and a second panel (second handle portion 40, fig. 7), said first panel (first handle portion 38, fig. 7) having a top surface and a bottom surface, said bottom surface being positioned against said upper surface of said blade (blade 12, fig. 1-7, 9, 10), 

    PNG
    media_image8.png
    410
    938
    media_image8.png
    Greyscale

said first panel (first handle portion 38, fig. 7) extending between said back edge of said blade (blade 12, fig. 1-7, 9, 10) and a terminal end of said first portion of each of said first lateral edge and said second lateral edge of said blade (blade 12, fig. 1-7, 9, 10), 

    PNG
    media_image9.png
    392
    925
    media_image9.png
    Greyscale

said first panel (first handle portion 38, fig. 7) having a slot (see annotated fig. 22, recessed opening 44) extending through said top surface and said bottom surface, said slot being elongated.

    PNG
    media_image10.png
    373
    892
    media_image10.png
    Greyscale


In regards to claim 4, Gringer as modified discloses
The assembly according to claim 3, wherein said second panel (second handle portion 40, fig. 7) has a top surface and a bottom surface, said top surface of said second panel (second handle portion 40, fig. 7) being positioned against said lower surface of said blade (blade 12, fig. 1-7, 9, 10), 

    PNG
    media_image11.png
    368
    1218
    media_image11.png
    Greyscale

said second panel (second handle portion 40, fig. 7) being aligned with said first panel (first handle portion 38, fig. 7), said top surface of said second panel (second handle portion 40, fig. 7) having a well extending downwardly therein, said well being elongated, said well being aligned with and being coextensive with said slot (see annotated fig. 22 in claim 3, recessed opening 44)  in said first panel (first handle portion 38, fig. 7).

In regards to claim 5, Gringer as modified discloses
The assembly according to claim 4, further comprising a fastener (fasteners 56, 58, fig. 7, 22, 23), said fastener (fasteners 56, 58, fig. 7, 22, 23) extending through said first panel (first handle portion 38, fig. 7), said blade (blade 12, fig. 1-7, 9, 10) and said second panel (second handle portion 40, fig. 7) for fastening each of said first panel (first handle portion 38, fig. 7) and said second panel (second handle portion 40, fig. 7) to said blade (blade 12, fig. 1-7, 9, 10).
Gringer fails to disclose a “pair of fasteners.” However per MPEP 2144.04(VI)(B), it has been held obvious over the prior art to duplicate parts, where in the instant case, to have a second fastener, which one of ordinary skill in the art would understand as having a screwing portion and a receiving portion, requiring a pair of elements, with the same structure of what is included in Gringer’s fastener pair 56 and 58, is only a slight variation therefrom and would not produce an unexpected outcome and would have therefore constituted an obvious mechanical expedient at the time of applicants' invention.

In regards to claim 7, Gringer as modified discloses
The assembly according to claim 1, wherein: said handle (handle 14, fig. 1-5) comprises a first panel (first handle portion 38, fig. 7) and a second panel (second handle portion 40, fig. 7), said second panel (second handle portion 40, fig. 7) having a well extending into a top surface of said second panel (second handle portion 40, fig. 7); and said opening tool (bit 18 modified as tool 20, fig. 1, taught by Bober) is slidably positioned (paragraph [0032]: button or switch 22 is slideably fixed to the handle 14 and configured to aid in extending the screwdriver bit 18 beyond the opening 20 in the handle 14 as shown in FIGS. 1 and 2) in said well in said top surface of said second panel (second handle portion 40, fig. 7), said opening tool extending outwardly between said first panel (first handle portion 38, fig. 7) and said second panel (second handle portion 40, fig. 7) having said first end (end 30 taught by Bober) being exposed.

    PNG
    media_image12.png
    383
    988
    media_image12.png
    Greyscale

In regards to claim 8, Gringer as modified discloses
The assembly according to claim 6, wherein: said handle (handle 14, fig. 1-5) comprises a first panel (first handle portion 38, fig. 7) and a second panel (second handle portion 40, fig. 7), said first panel (first handle portion 38, fig. 7) having a slot (see annotated fig. 22 in claim 3, recessed opening 44)  extending therethrough; and said button (see at least button/switch 22, holder 60, side wall 66, rib 62, fig. 7) includes a head (button/switch 22, fig. 7) and a stem (rib 62, first sidewall 64, second sidewall 66, fig. 7), said stem (rib 62, first sidewall 64, second sidewall 66, fig. 7) extending through said slot (see annotated fig. 22 in claim 3, recessed opening 44) in said first panel (first handle portion 38, fig. 7), said stem (rib 62, first sidewall 64, second sidewall 66, fig. 7) extending through said blade (blade 12, fig. 1-7, 9, 10), said blade (blade 12, fig. 1-7, 9, 10) having a channel (see at least groove 30 and channel 32, fig. 7 and 10) extending therethrough to facilitate said stem (rib 62, first sidewall 64, second sidewall 66, fig. 7) to slide along said channel (see at least groove 30 and channel 32, fig. 7 and 10), said stem (rib 62, first sidewall 64, second sidewall 66, fig. 7) having a distal end (first sidewall 64, fig. 7) with respect to said head (button/switch 22, fig. 7), said distal end (first sidewall 64, fig. 7) being coupled (via receptor 68, fig. 7) to said opening tool (bit 18 modified as tool 20, fig. 1, taught by Bober) at a point being located adjacent (see fig. 7, 22, 23) to said second end of said opening tool (bit 18 modified as tool 20, fig. 1, taught by Bober), said head (button/switch 22, fig. 7) extending outwardly from said slot (see annotated fig. 22 in claim 3, recessed opening 44) in said first panel (first handle portion 38, fig. 7) wherein said head (button/switch 22, fig. 7) is configured to be engaged by the user.

In regards to claim 9, Gringer discloses
A combination tool assembly for scraping paint and opening a paint can, said assembly comprising: a putty knife (knife 10, fig. 1-6) having a handle (handle 14, fig. 1-5) and a blade (blade 12, fig. 1-7, 9, 10) being integrated into said handle (handle 14, fig. 1-5) wherein said handle (handle 14, fig. 1-5) is configured to be gripped by a user thereby facilitating said blade (blade 12, fig. 1-7, 9, 10) to be manipulated for assisting with painting work, said blade (blade 12, fig. 1-7, 9, 10) having a front edge, a back edge, a first lateral edge, a second lateral edge, an upper surface and a lower surface (see annotated fig. 9 and 10 in rejection ), 

    PNG
    media_image13.png
    623
    946
    media_image13.png
    Greyscale

said blade (blade 12, fig. 1-7, 9, 10) being elongated between said front edge and said back edge, each of said first lateral edge and said second lateral edge having a first portion extending from said back edge toward said front edge, each of said first lateral edge and said second lateral edge having a second portion extending between said first portion and said front edge, said second portion of each of said first lateral edge and said second lateral edge curving outwardly between said first portion and said front edge such that said front edge has a length being greater than the length of said back edge, 

    PNG
    media_image7.png
    642
    1029
    media_image7.png
    Greyscale

said handle (handle 14, fig. 1-5) comprising a first panel (first handle portion 38, fig. 7) and a second panel (second handle portion 40, fig. 7), said first panel (first handle portion 38, fig. 7) having a top surface and a bottom surface, said bottom surface being positioned against said upper surface of said blade (blade 12, fig. 1-7, 9, 10), 

    PNG
    media_image8.png
    410
    938
    media_image8.png
    Greyscale

said first panel (first handle portion 38, fig. 7) extending between said back edge of said blade (blade 12, fig. 1-7, 9, 10) and a terminal end of said first portion of each of said first lateral edge and said second lateral edge of said blade (blade 12, fig. 1-7, 9, 10), 

    PNG
    media_image9.png
    392
    925
    media_image9.png
    Greyscale

said first panel (first handle portion 38, fig. 7) having a slot extending through said top surface and said bottom surface, said slot being elongated, 

    PNG
    media_image14.png
    373
    892
    media_image14.png
    Greyscale

said second panel (second handle portion 40, fig. 7) having a top surface and a bottom surface, said top surface of said second panel (second handle portion 40, fig. 7) being positioned against said lower surface of said blade (blade 12, fig. 1-7, 9, 10), 

    PNG
    media_image11.png
    368
    1218
    media_image11.png
    Greyscale

said second panel (second handle portion 40, fig. 7) being aligned with said first panel (first handle portion 38, fig. 7), said top surface of said second panel (second handle portion 40, fig. 7) having a well extending downwardly therein, said well being elongated, said well being aligned with and being coextensive with said slot in said first panel (first handle portion 38, fig. 7); a fastener (fasteners 56, 58, fig. 7, 22, 23), each of said fastener (fasteners 56, 58, fig. 7, 22, 23) extending through said first panel (first handle portion 38, fig. 7), said blade (blade 12, fig. 1-7, 9, 10) and said second panel (second handle portion 40, fig. 7) for fastening each of said first panel (first handle portion 38, fig. 7) and said second panel (second handle portion 40, fig. 7) to said blade (blade 12, fig. 1-7, 9, 10); an opening tool (screwdriver bit 18, fig. 1, 2, and 7) being slidably integrated into said handle (handle 14, fig. 1-5), said opening tool (screwdriver bit 18, fig. 1, 2, and 7) being positionable in an extended position wherein said opening tool (screwdriver bit 18, fig. 1, 2, and 7) is configured to pry a lid on a can, said opening tool (screwdriver bit 18, fig. 1, 2, and 7) being positionable in a retracted position for storage, said opening tool (screwdriver bit 18, fig. 1, 2, and 7) having a first end and a second end, 

    PNG
    media_image1.png
    335
    710
    media_image1.png
    Greyscale

said opening tool (screwdriver bit 18, fig. 1, 2, and 7) being elongated between said first end and said second end, said opening tool (screwdriver bit 18, fig. 1, 2, and 7), said opening tool being slidably positioned (paragraph [0032]) in said well in said top surface of said second panel (second handle portion 40, fig. 7), said opening tool (screwdriver bit 18, fig. 1, 2, and 7) extending outwardly between said first panel (first handle portion 38, fig. 7) and said second panel (second handle portion 40, fig. 7) having said first end being exposed; 

    PNG
    media_image12.png
    383
    988
    media_image12.png
    Greyscale

and a button (see at least button/switch 22, holder 60, side wall 66, rib 62, fig. 7) being coupled (via receptor 68, fig. 7) to said opening tool (screwdriver bit 18, fig. 1, 2, and 7) wherein said button (see at least button/switch 22, holder 60, side wall 66, rib 62, fig. 7) is configured to be manipulated by a user for positioning said opening tool (screwdriver bit 18, fig. 1, 2, and 7) between said extended position and said retracted position (paragraph [0032]), said button (see at least button/switch 22, holder 60, side wall 66, rib 62, fig. 7) including a head (button/switch 22, fig. 7) and a stem (rib 62, first sidewall 64, second sidewall 66, fig. 7), said stem (rib 62, first sidewall 64, second sidewall 66, fig. 7) extending through said slot in said first panel (first handle portion 38, fig. 7), said stem (rib 62, first sidewall 64, second sidewall 66, fig. 7) extending through said blade (blade 12, fig. 1-7, 9, 10), said blade (blade 12, fig. 1-7, 9, 10) having a channel (see at least groove 30 and channel 32, fig. 7 and 10) extending therethrough to facilitate said stem (rib 62, first sidewall 64, second sidewall 66, fig. 7) to slide along said channel (see at least groove 30 and channel 32, fig. 7 and 10), said stem (rib 62, first sidewall 64, second sidewall 66, fig. 7) having a distal end (first sidewall 64, fig. 7) with respect to said head (button/switch 22, fig. 7), said distal end (first sidewall 64, fig. 7) being coupled (via receptor 68, fig. 7) to said opening tool (screwdriver bit 18, fig. 1, 2, and 7) at a point being located adjacent (see fig. 7, 22, 23) to said second end of said opening tool (screwdriver bit 18, fig. 1, 2, and 7), said head (button/switch 22, fig. 7) extending outwardly from said slot in said first panel (first handle portion 38, fig. 7) wherein said head (button/switch 22, fig. 7) is configured to be engaged by the user.
Gringer fails to disclose a “pair of fasteners.” However per MPEP 2144.04(VI)(B), it has been held obvious over the prior art to duplicate parts, where in the instant case, to have a second fastener, which one of ordinary skill in the art would understand as having a screwing portion and a receiving portion, requiring a pair of elements, with the same structure of what is included in Gringer’s fastener pair 56 and 58, is only a slight variation therefrom and would not produce an unexpected outcome and would have therefore constituted an obvious mechanical expedient at the time of applicants' invention.
Gringer fails to disclose that the opening tool is “being curved adjacent to said first end to define a grip adjacent to said first end wherein said grip is configured to be positioned beneath a lip of the lid for prying the lip upwardly”. However, Bober teaches “[0005]: A tool is described for removing a lid from a container. The tool comprises a rigid elongated body member having a first end, a second end, and a longitudinal axis, the first end of the body member having an irregular perimeter. A flange has a proximal end and a distal end, the proximal end of the flange being attached to the second end of the body member at a predetermined angle with respect to the longitudinal axis of the body member. A curved tip is formed at the distal end of the flange, the curved tip terminating in a free distal edge.”

    PNG
    media_image4.png
    346
    544
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    576
    614
    media_image5.png
    Greyscale

Gringer and Bober are considered to be analogous to the claimed invention because they are in the same field of hand tools. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gringer to incorporate the teachings of Bober and employ a bit with a curved end (30) for removing a lid of a container (paragraph [0022]).  The tip of the tool is adapted to engage the lid of the container for repeatedly applying leverage force to the lid for prying the lid from the container (paragraph [0005]), giving the user a mechanical advantage to assist in lids that are difficult to open.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KHALIL HAWKINS whose telephone number is (571)272-5446. The examiner can normally be reached M-F; 8-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON KHALIL HAWKINS/Examiner, Art Unit 3723                                                                                                                                                                                                        
/DON M ANDERSON/Primary Examiner, Art Unit 3733